NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                         AUG 28 2019
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

RAYMOND HUME,                                    No.   17-35912

                Plaintiff-Appellant,             D.C. No. 3:16-cv-01766-SB

 v.
                                                 MEMORANDUM*
ANDREW M. SAUL, Commissioner of
Social Security,

                Defendant-Appellee.

                   Appeal from the United States District Court
                             for the District of Oregon
                 Stacie F. Beckerman, Magistrate Judge, Presiding

                            Submitted August 26, 2019**


Before: FARRIS, TROTT, and SILVERMAN, Circuit Judges.

      Raymond Hume appeals the district court’s affirmance of the Commissioner

of Social Security’s denial of his application for disability insurance benefits and

supplemental security income under Titles II and XVI of the Social Security Act



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(Act). We have jurisdiction under 28 U.S.C. § 1291 and 42 U.S.C. § 405(g). We

review de novo, Attmore v. Colvin, 827 F.3d 872, 875 (9th Cir. 2016), and we

reverse and remand for further proceedings.

      The ALJ provided a specific and legitimate reason for assigning little weight

to treating psychologist Dr. Born’s opinion as to the degree of limitation caused by

Hume’s mental health impairments. See Tommasetti v. Astrue, 533 F.3d 1035,

1041 (9th Cir. 2008) (citation and internal quotation marks omitted). Substantial

evidence supports the ALJ’s finding that Dr. Born’s opinion was inconsistent with

the normal mental status findings reported by other doctors. Because the ALJ

provided a specific and legitimate reason for assigning little weight to Dr. Born’s

opinion, any error in the ALJ’s additional reasoning was harmless. See Molina v.

Astrue, 674 F.3d 1104, 1115 (9th Cir. 2012).

      Substantial evidence does not support the ALJ’s step-four finding that Hume

is capable of performing his past work as a surveillance system monitor as actually

performed. See Pinto v. Massanari, 249 F.3d 840, 844 (9th Cir. 2001) (“Although

the burden of proof lies with the claimant at step four, the ALJ still has a duty to

make the requisite factual findings to support his conclusion.”). Hume’s testimony

indicates that his past work as actually performed includes functional demands that

exceed the limitations in his RFC to “simple tasks, routine and repetitive tasks”

and “only occasional interaction with coworkers and the public.” Because the ALJ


                                           2                                    17-35912
did not discount this testimony or make any findings as to how Hume’s past work

was actually performed, substantial evidence does not support the ALJ’s step-four

finding. See id. at 847 (by failing to make specific findings as to the actual

demands of past work, the ALJ provided no basis on which to review the agency

decision). We remand for the ALJ to reconsider the step-four conclusion and, if

necessary, proceed to step five.

      REVERSED and REMANDED.




                                           3                                     17-35912